 

Exhibit 10.3

 

CENTRAL FEDERAL SAVINGS AND LOAN ASSOCIATION OF ROLLA
CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT is entered into as of January 12, 2016, by and between Central
Federal Savings and Loan Association of Rolla (the “Association”), Barbara E.
Hamilton (the “Executive”) and Central Federal Bancshares, Inc. (“Bancshares”),
a Missouri corporation and the holding company of the Association, as guarantor
(the “Agreement”).

 

WHEREAS, the Association recognizes the importance of Executive to the
Association’s operations and wishes to protect her position with the Association
in the event of a change in control of the Association or Bancshares for the
period provided for in this Agreement.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1. Term of Agreement.

 

(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and ending on the first anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to Section 1(b) of this Agreement.

 

(b) On or before the 90th day prior to the first anniversary date of this
Agreement and on or before the 90th day prior to each anniversary thereafter,
the Board of Directors of the Association or designated committee of the Board
(“Board”) shall consult with the Chief Executive Officer of the Association for
purposes of determining whether to extend the term of the Agreement beyond the
expiration date set forth in Section 1(a) of this Agreement or as extended under
this Section 1(b) of this Agreement.

 

(c) Notwithstanding anything in this Section 1 to the contrary, this Agreement
shall terminate if Executive or the Association terminates Executive’s
employment prior to a Change in Control (as defined in this Agreement).

 

2. Change in Control.

 

(a) Upon the occurrence of a Change in Control of the Association or Bancshares
followed at any time during the term of this Agreement by the termination of
Executive’s employment in accordance with the terms of this Agreement, other
than for Just Cause, as defined in Section 2(c) of this Agreement, the
provisions of Section 3 of this Agreement shall apply. Upon the occurrence of a
Change in Control, Executive shall have the right to elect to voluntarily
terminate her employment at any time during the term of this Agreement following
an event constituting “Good Reason.”

 

“Good Reason” means, unless Executive has consented in writing thereto, the
occurrence following a Change in Control, of any of the following:

 

(i) a material diminution of the Executive’s Base Salary (unless the reduction
is part of a company-wide or executive-level restructuring of compensation),

 

(ii) a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

(iii) a change in the geographic location at which the Executive must perform
services for the Association by more than 25 miles from such location at the
Effective Date.

 

 

 

 

(b) For purposes of this Agreement, a “Change in Control” means a change in
control of the Association or Bancshares as defined in Internal Revenue
Section 409A of the Code and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including a
“change in ownership,” “change in effective control” or “change in ownership of
a substantial portion of assets.”

 

(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Just Cause. The Board may, by written
notice to the Executive, immediately terminate the Executive’s employment and
this Agreement at any time for Just Cause. The Association shall deliver to the
Executive a copy of the resolution duly adopted by the Board (after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board, such meeting and the
opportunity to be heard to be held prior to, or as soon as reasonably
practicable following, termination, but in no event later than 30 days following
such termination), finding that the Executive was guilty of conduct constituting
Just Cause. The notice provided to the Executive pursuant hereto shall specify
in detail the particulars of the conduct constituting Just Cause. Executive
shall not have the right to receive compensation or other benefits for any
period after termination for Just Cause. During the period beginning on the date
of the Notice of Termination for Just Cause pursuant to Section 4 hereof through
the Date of Termination, stock options granted to Executive under any stock
option plan shall not be exercisable nor shall any unvested stock awards granted
to Executive under any stock benefit plan of the Association, the Company or any
subsidiary or affiliate thereof, vest. At the Date of Termination, such stock
options and any such unvested stock awards shall become null and void and shall
not be exercisable by or delivered to Executive at any time subsequent to such
termination for Just Cause. If the Board thereafter determines that such conduct
did not constitute Cause, the Executive’s employment hereunder is reinstated,
and the Executive shall be entitled to receive back pay for the period following
termination and continuing through reinstatement, which amount will be paid in a
single lump sum within 15 business days following reinstatement. If the
Executive’s employment is not reinstated as contemplated by the preceding
sentence, then the termination of employment shall be deemed to have occurred
pursuant to Section 2(a) of this Agreement and the Executive shall be entitled
to the compensation and benefits provided herein. For the purposes of this
Agreement “Just Cause” means any of the following:

 

(1)         a material act of personal dishonesty in performing Executive’s
duties on behalf of the Association;

 

(2)         a willful misconduct that in the judgment of the Board will likely
cause economic damage to the Association or its affiliates or injury to the
business reputation of the Association or its affiliates;

 

(3)         a breach of fiduciary duty involving personal profit;

 

(4)         the intentional failure to perform stated duties under this
Agreement after written notice thereof from the Board;

 

(5)         a willful violation of any law, rule or regulation (other than minor
or routine traffic violations or similar offenses) that reflects adversely on
the reputation of the Association or its affiliates, any felony conviction, any
violation of law involving moral turpitude, or any violation of a final
cease-and-desist order;

 

(6)         a material breach by the Executive of any provision of this
Agreement.

 

No act, or failure to act, on the Executive’s part shall be considered “willful”
unless she has acted, or failed to act, with an absence of good faith and
without reasonable belief that her action or failure to act was in the best
interest of the Association.

 

 2 

 

 

3. Termination Benefits.

 

(a) If Executive’s employment is voluntarily (in accordance with Section 2(a) of
this Agreement) or involuntarily terminated within one year of a Change in
Control, Executive shall receive a lump sum cash payment equal to 12 months of
Executive’s base salary. Such payment shall be based on Executive’s base salary
in effect as of her termination date and made not later than five days following
Executive’s termination of employment under this Section 3.

 

(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
to avoid such a result, Termination Benefits will be reduced, if necessary, to
an amount (the “Non-Triggering Amount”), the value of which is $1.00 less than
an amount equal to three times Executive’s “base amount,” as determined in
accordance with said Section 280G. Nothing contained in this Agreement shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment other than pursuant to Section 3.

 

4. Notice of Termination.

 

(a) Any purported termination by the Association or by Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

 

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than 30 days from the date such Notice of Termination is given).

 

5. Source of Payments.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Association. Bancshares, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Association are not
timely paid or provided by the Association, such amounts and benefits shall be
paid or provided by Bancshares.

 

6. Effect on Prior Agreements and Existing Benefit Plans.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Association and Executive, except
that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to her without reference to this
Agreement. Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of the Association or shall impose on the Association any
obligation to employ or retain Executive in its employ for any period.

 

7. No Attachment.

 

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or

 

 3 

 

 

to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to affect any such action shall
be null, void and of no effect.

 

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Association and their respective successors and assigns.

 

8. Modification and Waiver.

 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

 

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9. Required Provisions.

 

The provisions of this Section 9 shall apply notwithstanding any other provision
of this Agreement to the contrary.

 

(a) The Board may terminate the Executive’s employment at any time, but any
termination by the Association, other than termination for Just Cause, shall not
prejudice the Executive’s right to compensation or other benefits under this
Agreement. The Executive shall not have the right to receive compensation or
other benefits for any period after termination for Just Cause as defined in
this Agreement.

 

(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Association’s affairs by a notice served
under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Association’s obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Association may, in
its discretion: (i) pay the Executive all or part of the compensation withheld
while its contract obligations were suspended; and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.

 

(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Association’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(4) or (g)(1), all obligations of the Association under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

(d) If the Association is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(e) All obligations under this Agreement shall terminate, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the Association: (i) by the Comptroller of the Currency, or her
designee (the “Comptroller”), at the time the Federal Deposit Insurance
Corporation (FDIC) enters into an agreement to provide assistance to or on
behalf of the Association under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the
Comptroller at the time the Comptroller approves a supervisory merger to resolve
problems

 

 4 

 

 

related to the operations of the Association or when the Association is
determined by the Comptroller to be in an unsafe or unsound condition. Any
rights of the parties that have already vested, however, shall not be affected
by such action.

 

(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon, their compliance with 12 U.S.C.
Section 1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.

 

10. Section 409A of the Code.

 

(a) The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

 

(b) If at the time of the Executive’s separation from service, (i) the Executive
is a “specified employee” (within the meaning of Section 409A and using the
methodology selected by the Association) and (ii) the Association makes a good
faith determination that an amount payable or the benefits to be provided
hereunder constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six-month delay rule of Section 409A in order to avoid taxes or penalties under
Section 409A, then the Association will not pay the entire amount on the
otherwise scheduled payment date but will instead pay on the scheduled payment
date the maximum amount permissible in order to comply with Section 409A (i.e.,
any amount that satisfies an exception under the Section 409A rules from being
categorized as deferred compensation) and will pay the remaining amount (if any)
in a lump sum on the first business day of the seventh month after the month in
which the Executive’s employment terminates.

 

(c) To the extent the Executive would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 10(c). The Executive and the Association agree to cooperate to make
such amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
the Executive agrees that any such amendment shall provide the Executive with
economically equivalent payments and benefits, and the Executive agrees that any
such amendment will not materially increase the cost to, or liability of, the
Association with respect to any payment.

 

(d) To the extent that any right to reimbursement of expenses or payment of any
in-kind benefit under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Association no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(e) For purposes of this Agreement, Section 409A shall refer to Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations and
any other authoritative guidance issued thereunder.

 

 5 

 

 

11. Miscellaneous.

 

(a) If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

(b) The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

 

(c) Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Missouri, without regard to principles of conflicts of law of that
State.

 

(d) All reasonable legal fees paid or incurred by Executive pursuant to any
dispute or question of interpretation relating to this Agreement shall be paid
or reimbursed by the Association, only if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

 

(e) The Association and Bancshares shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business or assets of the Association or
Bancshares, expressly and unconditionally to assume and agree to perform the
Association’s and Bancshares’s obligations under this Agreement, in the same
manner and to the same extent that the Association and Bancshares would be
required to perform if no such succession or assignment had taken place.

 

*    *    *    *    *

 

[signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CENTRAL FEDERAL SAVINGS AND   EXECUTIVE LOAN ASSOCIATION OF ROLLA            
By: /s/ William A. Stoltz   /s/ Barbara E. Hamilton Name: William A. Stoltz  
Barbara E. Hamilton Title: President and Chief Executive Officer    

 

CENTRAL FEDERAL BANCSHARES, INC.   (as guarantor of Central Federal Savings and
Loan   Association of Rolla hereunder)         By: /s/ William A. Stoltz   Name:
William A. Stoltz   Title: President and Chief Executive Officer  

 

[Signature Page – Change in Control Agreement – Hamilton]

 

 

 